DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in reply to the application filed on 17 April 2022.
Claim 5 has been canceled.
Claim 1, 6 and 18 have been amended.
Claims 1-4, and 6-20 are currently pending and have been examined.

Previous Claim Rejections - 35 USC § 101
Examiner withdraws the 35 USC 101 rejections of claims 6-20 in view of the claim amendments. The independent claim 6 has been amended to include the limitations, applying a deep learning classifier to one or more inputs associated with the event to obtain prediction scores for a presence of embellishment features captured in the event by classifying digital content using a convolutional neural network; generating the virtual representation of embellishment data based on the prediction scores for the presence of embellishment features. Independent claim 18 has been amended to include the limitations, circuitry configured to generate embellishment data by classifying digital content associated with the event by applying a convolutional neural network (CNN); circuit configured to retrieve archived digital information-based embellishment data; and circuitry configured to generate a display indicative of a comparison score between a current event and the retrieved archived digital information. The specification describes the specific mechanism of a applying a deep learning classifier to one or more inputs associated with the event to obtain prediction scores for a presence of embellishment features captured in the event by classifying digital content using a convolutional neural network (see paragraph, [0068] In an embodiment, a method includes applying a deep learning classifier to event digital content to obtain prediction scores for the presence of embellishment features of a participant captured in the event digital content. In an embodiment, applying the deep learning classifier to the event digital content to obtain prediction scores for the presence of embellishment features of a participant captured in the event digital content includes applying a deep learning classifier to event digital content to obtain pixel-wise prediction scores for the presence of embellishment features of a participant captured in the event digital content. In an embodiment, applying the deep learning classifier to the event digital content to obtain prediction scores for the presence of embellishment features of a participant captured in the event digital content includes classifying digital content one frame at a time using a convolutional neural network (CNN) to extract embellishment features of the participant captured in the event digital content) such that the claims do not recite an abstract idea because the claim limitations do not recite a mathematical relationship, formula, or calculation. The claims do not recite a method of organizing human activity, such as a fundamental economic concept or managing interactions between people. The applying step cannot be practically performed in the human mind because claim requires the use of a convolutional neural network to classify embellishment features in digital content.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system, method and device).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claim 1 recite in part, presenting a crowdsourced event menu and to receive one or more inputs indicative of an assessment associated with an event; generate crowdsourced classification information based on receiving the one or more inputs indicative of the assessment associated with the event, extract features indicative of an embellishment occurrence from digital content associated with the event and to update an embellishment status of a participant in the event using the extracted features and generate one or more instances of a presence of embellishment features based on the extracted features.
Claim 1 recite as a whole a method of organizing human activity because the claims recite a process of receiving assessments associated with an event, generating a crowdsourced classification information based on the assessments, identifying features indicative of an embellishment occurrence from digital content associated with the event and to update an embellishment status of a participant in the event using the extracted features and generate one or more instances of a presence of embellishment features based on the extracted features. This is method of managing social activities. The mere nominal recitations of generic a crowdsource event module, user interface, remote devices, event classifier module including circuitry, embellishment prediction module including circuitry, virtual display do not take the claims out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claim 1 as a whole merely describe how to generally “apply” the concept receiving assessments associated with an event, generating a crowdsourced classification information based on the assessments in a computer environment, identifying features indicative of an embellishment occurrence from digital content associated with the event and to update an embellishment status of a participant in the event using the extracted features and generate one or more instances of a presence of embellishment features based on the extracted feature. Claim 1 recite additional elements including a crowdsource event module, user interface remote devices, event classifier module including circuitry, embellishment prediction module including circuitry, virtual display for carrying out the process. The additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B and does not provide an inventive concept.
Considered as an ordered combination, the additional elements of the claim does not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claim is ineligible as the claim does not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2-4 do not add “significantly more” to the abstract idea.
Claims 2 and 3 recite additional elements of receiving, exchanging, storing and displaying user inputs and event ratings. These additional elements amount to insignificant extra solution activity of data gathering, storage and output and therefore do not integrate the abstract idea into a practical application. The court decisions in the Symantec, TLI, Versata Dev, Group, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection, storage, or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Claim 4 further limit the abstract idea as indicated in the independent claims by reciting additional elements of generating crowdsources classification and event rating and therefore do not integrate the abstract idea into a practical application.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on generic computer components and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinches (US 2012/0324010 A1) in view of H. Al-Theiabat and I. Aljarrah, "A computer vision system to detect diving cases in soccer," 2018 4th International Conference on Advanced Technologies for Signal and Image Processing (ATSIP), 2018, pp. 1-6, doi: 10.1109/ATSIP.2018.8364457 (hereinafter, “Al-Theiabat”).
Claim 1: Pinches discloses a system, comprising: a crowdsource event module configured to generate a user interface presenting a crowdsourced event menu and to receive one or more inputs from one or more remote devices, indicative of an assessment associated with an event (see P[0085] Referring to FIG. 1, the social networking system may be in the form of a website interface that is provided or hosted on a server 10 that can be accessed by one or more users 12 via a network 14, such as the internet. The users 12 may access the website via any suitable device, including a general purpose computer, whether desktop or laptop, or any other portable device having an internet browser capability. P[0127]: FIGS. 6A and 6B show a possible match rating interface webpage for a particular match. As shown, all members relating to the match, including players of both teams and the umpires are displayed. Each member is provided with a 1-10 rating index through which the user may select their rating as shown at 80 by clicking the graphic user interface (GUI) on their selected rating value for the or each member they wish to rate. The user's rating input is received and processed by the ratings module as soon as the user enters the rating via the GUI); 
an event classifier module including circuitry configured to generate crowdsourced classification information based on receiving the one or more inputs indicative of the assessment associated with the event (see P[0098]: The ratings module 20 is arranged or configured to calculate a live average match rating for each member of the multi-round sporting competition during each round from the collective ratings received from all individual users that may have rated that member during the relevant rating period for the round).  
Pinches does not expressly disclose the following limitations but Al-Theiabat which discloses a system of analyzing players in a soccer game teaches, an embellishment prediction module including circuitry configured to extract features indicative of an embellishment occurrence from digital associated with the event and to update an embellishment status of a participant in the event using the extracted features and a virtual display configured to generate one or more instances of a presence of embellishment features based on the extracted features (see Fig. 1, Page 3: developing a video analyzing system that can automatically determine whether a player has fallen due to internal force (deceiving player) or external force (non-deceiving player). The system is developed by using analyzing the video scene that captures the tackling action, and gives an objective decision without any subjective opinions. The proposed system is implemented using MATLAB 2014a platform, and its vision toolbox. Page 4: We use the average velocity and the maximum velocity features to classify the falls. We use the classifiers provided by Weka software [20], which were developed at University of Waikato. The Weka software has a collection of algorithms for machine learning that is used for data mining. It also contains tools for filtering, classification and clustering. We use Weka software classifiers in order to validate our assumption to successfully distinguish between the diving and foul actions. Our system uses the following classifiers to predict the class of the new samples).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the player rating system of Pinches, an embellishment prediction module including circuitry configured to extract features indicative of an embellishment occurrence from digital associated with the event and to update an embellishment status of a participant in the event using the extracted features and a virtual display configured to generate one or more instances of a presence of embellishment features based on the extracted features as taught by Al-Theiabat because it would “determine whether the falling player in the tackle scene is attempting to deceive the referee (diving)” (Al-Theiabat, page 1, Abstract).
Claims 2 and 10: The combination of Pinches and Al-Theiabat discloses the claimed invention as applied to claims 1 and 6 respectively. Pinches further discloses wherein the crowdsource event module includes hardware and software configured to generate a user interface presenting the crowdsourced event menu to permit user selection of an event from one or more events and to receive and store one or more inputs associated with an event based on one or more user selections (see P[0136] Referring to FIG. 11, a registered user may start 100 by firstly logging in to the system at step 102. The user is then linked to the home webpage at step 104. The user may then select a match or game to rate and link to the associated match rating interface as shown on FIG. 6A).  
Claim 3: The combination of Pinches and Al-Theiabat discloses the claimed invention as applied to claim 1. Pinches discloses wherein the event classifier module is configured to acquire and store one or more assessments from the plurality of remote devices each configured to receive one or more inputs indicative of an assessment associated with an event, and configured to generate crowdsourced classification information based on the acquired one or more assessments (see P[0085]: the social networking system may be in the form of a website interface that is provided or hosted on a server 10 that can be accessed by one or more users 12 via a network 14, such as the internet. The users 12 may access the website via any suitable device. Fig. 1. P[0098]: The ratings module 20 is arranged or configured to calculate a live average match rating for each member of the multi-round sporting competition during each round from the collective ratings received from all individual users that may have rated that member during the relevant rating period for the round).
Claim 4: The combination of Pinches and Al-Theiabat discloses the claimed invention as applied to claim 1. Pinches discloses wherein the event classifier module includes hardware and software configured to generate crowdsourced classification information indicative of one or more crowdsourced assessments associated with the event (see P[0080]: The ratings provided by the users is also aggregated and averaged to generate an average public rating for the particular individuals and teams for display or output by the system. The system is configured to generate a live public average rating in that the public ratings are updated as soon as a user inputs a rating or changes a previous rating).
Claims 6 and 18: Pinches discloses a device and a method to allow users to rate specific occurrences of an event, comprising receiving one or more inputs associated with an event (see P[0086]: The nature of the competition data stored by competition data module 16 depends on the structure of the particular sporting competition, whether a multi-round sporting competition or a single-event sporting competition. By way of example only and with reference to FIG. 2, the website configuration will be described with reference to a typical multi-round sporting competition that consists of a sporting season, having a start 54 and end 56, divided into multiple sequential rounds 50 played on a week-by-week basis. In each weekly round, each team plays an opposition team, with and their opposing team rotates each round); 
generating a user interface presenting a rating menu and receiving one or more inputs indicative of a rating associated with the event based on the rating menu (see Fig. 6A-6B); and 
generating event rating information based on receiving the one or more inputs indicative of the rating associated with the event (see P[0098]: The ratings module 20 is arranged or configured to calculate a live average match rating for each member of the multi-round sporting competition during each round from the collective ratings received from all individual users that may have rated that member during the relevant rating period for the round).  
Pinches does not expressly disclose the following limitations but Al-Theiabat which discloses a system of analyzing players in a soccer game teaches, applying a deep learning classifier to one or more inputs associated with the event to obtain prediction scores for a presence of embellishment features captured in the event by classifying digital content using a convolutional neural network; generating the virtual representation of embellishment data based on the prediction scores for the presence of embellishment features (see Fig. 1, Page 3: developing a video analyzing system that can automatically determine whether a player has fallen due to internal force (deceiving player) or external force (non-deceiving player). The system is developed by using analyzing the video scene that captures the tackling action, and gives an objective decision without any subjective opinions. The proposed system is implemented using MATLAB 2014a platform, and its vision toolbox. Page 4: We use the average velocity and the maximum velocity features to classify the falls. We use the classifiers provided by Weka software [20], which were developed at University of Waikato. The Weka software has a collection of algorithms for machine learning that is used for data mining. It also contains tools for filtering, classification and clustering. We use Weka software classifiers in order to validate our assumption to successfully distinguish between the diving and foul actions. Our system uses the following classifiers to predict the class of the new samples).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the player rating system of Pinches, applying a deep learning classifier to one or more inputs associated with the event to obtain prediction scores for a presence of embellishment features captured in the event by classifying digital content using a convolutional neural network; generating the virtual representation of embellishment data based on the prediction scores for the presence of embellishment features as taught by Al-Theiabat because it would “determine whether the falling player in the tackle scene is attempting to deceive the referee (diving)” (Al-Theiabat, page 1, Abstract).
Claims 7 and 20: The combination of Pinches and Al-Theiabat discloses the claimed invention as applied to claim 6 and 18 above. Pinches discloses exchanging event rating information with a remote network (See P[0139]: Referring to FIG. 14, the system data received, generated and/or stored by the social networking system 10, including for example the ratings data and rankings data, may be transmitted or sent to any other external network, device or system 11. For example, the ratings and/or rankings data may be transmitted on a continuous or periodic basis by a transmission module of the social networking system 10 to one or more external or remote systems 11).
Claims 8 and 19: The combination of Pinches and Al-Theiabat discloses the claimed invention as applied to claim 6 and 18. Pinches discloses receiving crowdsourced event rating information associated with a plurality of users from a remote network (see P[0139-0140]: By way of example, in one possible embodiment the ratings and ranking data received and stored by the social networking system may be transmitted to an external system of a media or broadcasting outlet to display alongside their live match broadcasts).
Claim 9: The combination of Pinches and Al-Theiabat discloses the claimed invention as applied to claim 8 above. Pinches discloses generating a display indicative of crowdsourced event rating information based on receiving crowdsourced event rating information associated with a plurality of users from the remote network (See P[0139-0141]:  the ratings and ranking data received and stored by the social networking system may be transmitted to sports venue operators where it may be displayed on screens at the venue for the crowd during a match in the multi-round sporting competition or for a single-event sporting competition).
Claim 11: The combination of Pinches and Al-Theiabat discloses the claimed invention as applied to claim 6 above. Pinches discloses wherein receiving the one or more inputs associated with an event includes receiving one or more inputs by a user about at least one participant in an event (see Fig. 11, P[0136]:  As previously described, at step 106 the user may enter their rating against any one or more members associated with the selected match, or alter an existing rating).  
Claim 12: The combination of Pinches and Al-Theiabat discloses the claimed invention as applied to claim 6 above. Pinches discloses, wherein receiving the one or more inputs associated with an event includes receiving one or more inputs by a user about at least one participant in a sporting event (see P[0014]: the individual user ratings are based on the registered user's opinion of the performance of the member of the sporting competition. Fig. 11, P[0136]:  As previously described, at step 106 the user may enter their rating against any one or more members associated with the selected match, or alter an existing rating).
Claim 13: The combination of Pinches and Al-Theiabat discloses the claimed invention as applied to claim 6 above. Pinches discloses wherein generating the event rating information includes generating a virtual display representing a crowdsourced rating associated with the event (see P[0114]: The display module is configured to utilise the ratings and ranking data to generate and display ratings and rankings. See Fig. 5).  
Claim 14: The combination of Pinches and Al-Theiabat discloses the claimed invention as applied to claim 6 above. Pinches discloses wherein generating the event rating information includes generating a virtual display representing a crowdsourced rating of at least one participant associated with the event (see at least Fig. 8C).  
Claim 15: The combination of Pinches and Al-Theiabat discloses the claimed invention as applied to claim 6 above. Pinches discloses wherein generating the event rating information includes generating ranking information of at least one participant associated with the event (see P[0024]: Preferably, the method further comprises calculating rankings for members of the sporting competition based on the individual user ratings received).  
Claim 16: The combination of Pinches and Al-Theiabat discloses the claimed invention as applied to claim 6 above. Pinches discloses wherein generating the event rating information includes generating ranking information (see P[0045]: the server comprises a rankings module that is configured to calculate rankings for members of the sporting competition based on the individual user ratings received. The rankings module is operable to generate rankings based on all ratings entered or a filtered set of ratings for a selected ranking group defined by one or more member and/or registered user tag elements indicative of characteristics of the members and/or registered users.). 
Claim 17: The combination of Pinches and Al-Theiabat discloses the claimed invention as applied to claim 6 above. Pinches discloses wherein generating the event rating information includes generating life-time ranking information (see P[0045]: the server comprises a rankings module that is configured to calculate rankings for members of the sporting competition based on the individual user ratings received. The rankings module is operable to generate rankings based on all ratings entered or a filtered set of ratings for a selected ranking group defined by one or more member and/or registered user tag elements indicative of characteristics of the members and/or registered users..

Response to Arguments
Applicant's arguments with respect to the 101 rejections of claim 1 have been fully considered but they are not persuasive. The amendments to claim 1 are not sufficient to overcome the rejection. Unlike independent claims 6 and 18, claim 1 lacks the technical details on how features indicative of an embellishment occurrence from digital content is extracted. Therefore as recited, the claim encompass a human evaluating a digital content to identify features indicative of an embellishment occurrence from digital content is extracted and reporting the presence of the embellishment features by pen and paper. Therefore as indicated in the rejection above, the claims are directed to an abstract without significantly more.

Applicant’s arguments with respect to prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        

/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629